Exhibit 10.1

ALPHATEC SPINE, INC.

ALPHATEC HOLDINGS, INC.

October 23, 2006

Mr. Stephen T.D. Dixon

 

Re: Separation of Employment

Dear Stephen:

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Alphatec Spine, Inc. and Alphatec Holdings, Inc.
(collectively, the “Company”). Payment of the Separation Pay described below is
contingent on your agreement to and compliance with the terms of this Agreement.
Neither this offer to you nor the Company’s entering into this Agreement shall
constitute an admission by the Company and this letter shall be construed as an
offer of compromise.

1. Separation of Employment. Your employment with the Company ended on
October 17, 2006 (the “Separation Date”). You acknowledge that the Company has
no obligation to provide you with severance benefits. You acknowledge that from
and after the Separation Date, you shall have no authority to, and shall not,
represent yourself as an employee of the Company, and you shall have no rights
to any future payments from the Company. In addition, by law, and regardless of
whether you sign this Agreement, you will have the right to continue your
medical insurance pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) upon a qualifying event such as separation of
employment. You will receive your COBRA notice under separate cover.

Regardless of whether you sign this Agreement (i) you will cease to participate
in the Company’s employee equity ownership program, and all incentive stock
options that have not vested shall be deemed to be forfeited; and (ii) you will
receive payment for any and all accrued vacation time.

2. Separation Pay. In exchange for the mutual promises set forth in this
Agreement, and if you do not revoke this Agreement as you are entitled to do as
set forth below, and even though the Company has no prior obligation to provide
you with continued benefits, the Company will pay you a compensation amount
equal to (i) 56 weeks of salary (aggregate gross pay of $5,480.77) less
applicable payroll tax withholdings and deductions (the “Weekly Separation
Pay”); (ii) $20,000 less applicable payroll tax withholdings and deductions (the
“Lump-Sum Separation Pay”) (collectively, the Weekly Separation Pay and the
Lump-Sum Separation Pay shall be referred to as the “Separation Pay”). The
Weekly Pay shall be payable in equal weekly installments in accordance with the
Company’s payroll policies. The Lump-Sum Separation Pay shall be payable in a
lump sum



--------------------------------------------------------------------------------

within 45 days of your execution of this Agreement. In addition, during the time
period in which you are receiving Separation Pay you may continue to participate
in all Company benefit plans and programs (provided that you make all required
contributions), excluding the Company’s 401(k) program and the Company’s equity
ownership program.

You acknowledge and agree that the Separation Pay is not otherwise due or owing
to you under any Company employment agreement (oral or written) or Company
policy or practice. You also agree that the Separation Pay to be provided to you
is not intended to and does not constitute a severance plan and does not confer
a benefit on anyone other than the parties. You further acknowledge that except
for the specific financial consideration set forth in this Agreement, you are
not now and shall not in the future be entitled to any compensation from the
Company including, without limitation, other wages, commissions, bonuses,
vacation pay, holiday pay, paid time off or any other form of compensation or
benefit. You represent by signing this Agreement that you have received all
payments to which you are legally entitled.

3. Confidentiality, Non-Disparagement and Non-Solicitation. You expressly
acknowledge and agree to the following:

(i) that you promptly will return to the Company all Company documents (and any
copies thereof) and property, and that you shall abide by all provisions of the
Employment Agreement governing confidentiality, proprietary information and the
like, the terms of which shall survive the signing of this Agreement. Further,
you agree that you will abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information;

(ii) that all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law), except that nothing in this paragraph shall prohibit you from
participating in an investigation with a state or federal agency if requested by
the agency to do so;

(iii) that you will not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company
(including its officers, directors, employees and consultants) including, but
not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company, and that you will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of the Company
(including its officers, directors, employees and consultants); likewise,

 

2



--------------------------------------------------------------------------------

the Company will not make any statements that are professionally or personally
disparaging about you;

(iv) that for a period of one year after the Separation Date you will not, on
your own behalf or on behalf of any other person, partnership, association,
corporation or other entity, directly or indirectly solicit or in any manner
attempt to influence or induce (i) any employee of the Company to leave the
employment of the Company, or (ii) any surgeon, customer, supplier or agent of
the Company to terminate, modify or amend its then-current relationship with the
Company. The Company acknowledges that your providing references for employees
of the Company that request such a reference from you (without your
solicitation) shall not be deemed to be a violation of this subsection 3(iv).

(v) that a breach of this Section 3 shall constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
the Company, shall entitle the Company to recover any monies paid to you under
Section 2 of this Agreement.

4. Your Release of Claims. You hereby agree and acknowledge that by signing this
Agreement and accepting the Separation Pay, and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company1/ of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the date you execute this Agreement
(the “Execution Date”). Except as set forth below, your waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages, or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Execution Date.

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the separation thereof,
including, without limitation:

 

  ** Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any

 

--------------------------------------------------------------------------------

1/

For purposes of this Agreement, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

 

3



--------------------------------------------------------------------------------

Claims arising under the Federal Age Discrimination in Employment Act, the Civil
Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the California Fair Employment and Housing Act, the California Labor Code
and any similar California or other state statute.

 

  ** Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Execution Date) relating to wages, hours or any other terms and conditions of
employment.

 

  ** Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

  ** Any other Claim arising under state or federal law.

In addition to the forgoing, you hereby agree that you waive all rights under
section 1542 of the Civil Code of the State of California. Section 1542 provides
that:

 

   A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.   

Pursuant to section 1542, you acknowledge that you may hereafter discover facts
different from or in addition to facts which you now know or believe to be true
with regard to the released claims, and further agree that this Agreement shall
remain effective in all respects not withstanding such discovery of new or
different facts, including any such facts which may give rise to currently
unknown claims, including but not limited to any claims or rights which you may
have under section 1542 of the California Civil Code.

Notwithstanding the foregoing, this section does not release the Company from
any obligation expressly set forth in this Agreement. You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
economic benefits being provided to you under the terms of this Agreement.

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40, and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on

 

4



--------------------------------------------------------------------------------

the basis of age, the Company is providing you with twenty-one (21) days in
which to consider and accept the terms of this Agreement by signing below and
returning it to Ebun Garner at the Company. In addition, you may rescind your
assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7 day period) a notice of rescission to Ebun Garner at
the Company. The eighth day following your signing of this Agreement is the
Effective Date.

Also, consistent with the provisions of the Federal Discrimination Laws, nothing
in this release shall be deemed to prohibit you from challenging the validity of
this release under the federal age or other discrimination laws (the “Federal
Discrimination Laws”) or from filing a charge or complaint of employment-related
discrimination with the Equal Employment Opportunity Commission (“EEOC”), or
from participating in any investigation or proceeding conducted by the EEOC.
Further, nothing in this release or Agreement shall be deemed to limit the
Company’s right to seek immediate dismissal of such charge or complaint on the
basis that your signing of this Agreement constitutes a full release of any
individual rights under the Federal Discrimination Laws, or to seek restitution
to the extent permitted by law of the economic benefits provided to you under
this Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Federal Discrimination Laws.

5 . Entire Agreement/Modification/Waiver/Choice of
Law/Enforceability/Cooperation. You acknowledge and agree that, except as set
forth herein, this Agreement supersedes any and all prior or contemporaneous
oral and/or written agreements between you and the Company, and sets forth the
entire agreement between you and the Company. No variations or modifications
hereof shall be deemed valid unless reduced to writing and signed by the parties
hereto. This Agreement shall be deemed to have been made in the State of
California and shall be construed in accordance with the laws of California
without giving effect to conflict of law principles. Both parties hereby waive
and renounce in advance any right to a trial by jury in connection with such
legal action. The provisions of this Agreement are severable, and if for any
reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement. The
parties agree that the last act necessary to render this Agreement effective is
for the Company to sign the Agreement, and that the Agreement may be signed on
one or more copies, each of which when signed will be deemed to be an original,
and all of which together will constitute one and the same Agreement.

The parties to this Agreement agree that you may be requested to provide
transitional services to the Company during the period in which you are
receiving Separation Pay. You

 

5



--------------------------------------------------------------------------------

agree to make yourself available to the Company during normal business hours and
upon reasonable notice in connection with such activities. The Company shall pay
you an hourly rate of $137.00 for the provision of such services and shall
reimburse your for your reasonable out-of-pocket expenses in connection with
such services.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to Ebun Garner at the Company.

Sincerely,

Alphatec Spine, Inc.

 

By:  /s/    Ronald G. Hiscock                        

Its: President and Chief Executive Officer

 

Alphatec Holdings, Inc.

 

By:  /s/    Ronald G. Hiscock                        

Its: President and Chief Executive Officer

 

Dated: October 23, 2006

Confirmed, Agreed and Acknowledged:

/s/    Stephen T.D. Dixon                        

Stephen T.D. Dixon

 

Dated: October 23, 2006

 

7